United States Court of Appeals,

                                            Fifth Circuit.

                                           No. 94-10894.

                          In the Matter of OMNI VIDEO, INC., Debtors.

       George HOUSTON, OTR/California Stock Transfer and Daniel Lezak, Appellants,

                                                  v.

                            Floyd HOLDER, Trustee, et al., Appellees.

                                            Aug. 8, 1995.

Appeal from the United States District Court for the Northern District of Texas.

Before WISDOM, DUHÉ and BENAVIDES, Circuit Judges.

       WISDOM, Circuit Judge.

       The defendant/appellants seek to have the judgment entered against them by the bankruptcy

court vacated. The judgment was granted to enforce an alleged settlement announced by the parties

in open court. Because we agree with both the bankruptcy court and the district court that the parties

entered into a binding settlement, we AFFIRM.

                                                  I.

       The bankruptcy trustee for the bankruptcy estate of Omni Video, Inc., Floyd Holder, the

plaintiff/appellee, filed this case against several defendants seeking damages for the defendants'

alleged wrong-doing in various commercial transactions. On July 23, 1993, while appearing before

the bankruptcy court on various pre-trial matters, the parties announced that they had reached a

settlement. The parties read the details of this agreement into the record and asked that all discovery

be abated and that the up-coming trial date be cancelled. After counsel for all parties agreed with the

trustee's statement of the settlement, the bankruptcy court granted these motions. The trustee

announced the settlement to the court and stated:

       The terms of the settlement are that each—the trustee and Mr. Barnett, personally, will give
       releases, and there will be mutual releases on the part of all defendants with respect to the
       estate and Mr. Barnett. The consideration for these mutual releases would be $250,000 in
       cash to be deposited in Mr. Jones' trust account within 30 days. To be paid upon approval
          of the settlement, $220,000 to the estate and $30,000 directly to Mr. Randy Barnett.1

          In accord with Bankruptcy Rule 2002, the trustee prepared a document entitled "Notice of

Intent to Compromise Controversy." This document was filed with the bankruptcy court and sent

to all creditors with an interest in the estate, as well as the defendants. The notice summarized the

settlement but included an additional clause which was not discussed when the parties summarized

the settlement for the court. That clause provides:

          Escrow. Pending approval of this compromise, and no later than August 29, 1993,
          Defendant's [sic] shall deposit the sum of $250,000.00 in escrow with attorney Robert Jones,
          of the Law Firm of Crenshaw, Supree & Milam, Lubbock, Texas. Upon receipt of the funds,
          said attorney shall file proof of deposit with the Bankruptcy Court. Defendants [sic] failure
          to deposit the above funds by the due date shall terminate this pending compromise
          automatically without further order of the Court and the case will be fully reinstated,
          including discovery.2

          The defendants failed to fund the settlement. In October 1993, the bankruptcy court

scheduled a hearing on the trustee's notice. At that hearing, the trustee urged the court to approve

the compromise as required by Bankruptcy Rule 9019 and also made an oral motion for a judgment

to enforce the settlement. The bankruptcy court accepted the arguments of the trustee and entered

judgment against the defendants for $250,000. The defendants made a motion to reconsider the

judgment against them, arguing that the settlement had ceased to exist under its own terms when the

defendants failed to fund. The bankruptcy court denied the motion of the defendants. The defendants

appealed the decision of the bankruptcy court to the district court and the district court affirmed.

          On appeal to this Court, the defendants raise two issues. First, they argue that the entry of

judgment was improper in the light of the optional nature of the compromise as explained in the

notice. Also, the defendants argue that the entry of judgment on an oral motion at a hearing to

determine whether the settlement should be approved violated their due process rights. We address

their arguments in turn.

                                                   II.

A. Standard of Review

   1
       Record, volume 3 at 4-5.
   2
       Record, volume 2 at 846 (emphasis added).
             The judgment entered by the bankruptcy court was a summary judgment. We review a grant

of summary judgment under the de novo standard.3 We view all facts in the light most favorable to

the non-movant.4 Summary judgment is appropriate when there is no genuine issue of material fact

and the movant is entitled to judgment as a matter of law.5

B. What Law Applies

             The defendants argue that the district court erred when it failed to consider the notice in

assessing the nature of the settlement and affirming the judgment entered against the defendants by

the bankruptcy court. Before we determine the legal effect of the notice and the reading of the

settlement into the record, we must determine whether federal or state law applies. "Although it is

federal bankruptcy law which substantively provides a vehicle through which the court marshals a

debtor's assets and determines the priority of a creditor's claim, the rights and liabilities adjudicated

within bankruptcy proceedings are often created and determined by state law."6 And when, as here,

extensive federal legislation exists but fails to address the specific issue to be decided, "the pertinent

analysis assesses whether there exists a valid and substantial federal interest or policy that requires

the application of federal law as an exercise of interstitial lawmaking to protect or to effectuate the

federal scheme".7 If a strong federal interest is not present, the Erie doctrine dictates the application

of state law.8


   3
       Chauvin v. Tandy Corporation, 984 F.2d 695, 697 (5th Cir.1993).
   4
       Cavallini v. State Farm Mutual Auto Insurance Company, 44 F.3d 256, 266 (5th Cir.1995).
   5
       Id.
   6
       In re Lady Madonna Industries, Inc., 76 B.R. 281, 286 (S.D.N.Y.1987).
   7
    First Southern Federal Savings & Loan Association of Mobile, Alabama v. First Southern
Savings & Loan Association of Jackson County, Mississippi, 614 F.2d 71, 73 (5th Cir.1980); see
also, United States v. Kimbell Foods, Inc., 440 U.S. 715, 99 S.Ct. 1448, 59 L.Ed.2d 711 (1979);
Fulgence v. J. Ray McDermott & Co., 662 F.2d 1207 (5th Cir.1981).
   8
     First Southern Savings & Loan, 614 F.2d at 74 (citing Miree v. DeKalb County, 433 U.S. 25,
97 S.Ct. 2490, 53 L.Ed.2d 557 (1977) and Bank of America National Trust & Savings
Association v. Parnell, 352 U.S. 29, 77 S.Ct. 119, 1 L.Ed.2d 93 (1956)). The Erie doctrine takes
its name from the Supreme Court's decision in Erie v. Tompkins, 304 U.S. 64, 58 S.Ct. 817, 82
L.Ed. 1188 (1938).
        We perceive no strong federal interest in the issue of the validity of settlements entered into

to resolve a bankruptcy suit. Federal bankruptcy law fails to address the validity of settlements and

this gap should be filled by state law. As we have held in federal diversity suits, a settlement is a

contract and is best resolved by reference to state contracts law.9 Thus, since the alleged agreement

was negotiated and to be performed in Texas, the settlement agreement entered by the parties will

be interpreted under Texas law.10

C. The Settlement

         Under Texas Rule of Civil Procedure 11, "no agreement between attorneys or parties

touching any suit pending will be enforced unless it be in writing, signed and filed with the papers as

part of the record, or unless it be made in open court and entered of record". Assuming a settlement

meets the requirements of Rule 11 and is an enforceable contract, it can be enforced by summary

judgment.11 In addition, this Court has held that "[f]ederal courts have the inherent power to enforce

settlement agreements entered into by the parties ... in a pending case...."12

        In this case, all of the interested parties announced to the bankruptcy court that they had

reached a settlement. The trustee then read the terms of the settlement into the record and each party

stated that those were the terms agreed to by all of the parties. This formal announcement met the

requirements of Rule 11 and created a binding agreement. Thus, there is an enforceable contract

between the litigants.

        The defendants do not deny that they entered a binding contract but allege that it was error

to grant the bankruptcy estate a judgment because the agreement had already terminated by its own

   9
   Cavallini v. State Farm Mutual Auto Insurance Company, 44 F.3d 256, 266 (5th Cir.1995);
White Farm Equipment Co. v. Kupcho, 792 F.2d 526, 529 (5th Cir.1986); Borden v. Banacom
Manufacturing and Marketing, Inc., 698 F.Supp. 121, 123 (N.D.Tex.1988) (citing Lee v. Hunt,
631 F.2d 1171 (5th Cir.1980)).
   10
    Borden, 698 F.Supp. at 123 (citing Hunt v. Coastal States Gas Producing Co., 583 S.W.2d
322 (Tex.1979)).
   11
     Cothron Aviation, Inc. v. Avco Corporation, 843 S.W.2d 260, 263 (Tex.Ct.App.1992)
(citations omitted).
   12
    White Farm Equipment v. Kupcho, 792 F.2d 526, 529 (5th Cir.1986); see also, Cavallini,
44 F.3d at 268; Borden, 698 F.Supp. at 123.
terms. The defendants argue that the announcement in the record did not reflect all the terms of the

agreement. They contend that the notice should be considered in conjunction with the announcement

to determine the terms of the settlement entered by the parties.

          We find the arguments of the defendants unpersuasive. All of the attorneys formally agreed

to the trustee's statement of the settlement that was read into the record. These unambiguous

statements constitute an enforceable settlement agreement under Texas law. If the summary of the

settlement announced in court failed to include a term, the attorneys should have objected. They did

not. The bankruptcy court did not err when it relied on the statements of the interested parties in the

record to determine the terms of the settlement.

          The defendants argue that the notice it is also relevant to determining the settlement reached

by the parties. The defendants point out that, generally, under Texas law, "where several instruments,

executed contemporaneously or at different times, pertain to the same transaction, they will be read

together although they do not expressly refer to each other".13 That concept is not applicable to this

case for two reasons. First, the agreement described in court and the option suggested by the

trustee's notice are inconsistent. One requires the payment of $250,000 by the defendants and the

other merely allows them that option according to their preference. Because of this inconsistency,

the formal statement of the parties on the record controls.14 Second, although the notice was

intended to represent fairly the settlement reached by the parties, the purpose of the document was

to inform third parties with an interest in the bankruptcy estate. It was not "an instrument" executed

between the parties. Rather, it was a procedural formality required by the bankruptcy rules.

          In the light of these circumstances, summary judgment was appropriate to enforce the

settlement reached by the parties and read into the record. Furthermore, this decision is supported

by this Court's policy that valid settlement agreements should be enforced. "Litigants may not

disavow compacts thus made and approved, for avoiding the bargain would undermine its contractual


   13
    Cothron, 843 S.W.2d at 263; see also, Jim Walter Homes, Inc. v. Schuenemann, 668
S.W.2d 324 (Tex.1984).
   14
        Cothron, 843 S.W.2d at 263.
validity, increase litigation, and impair efficient judicial administration."15

D. Due Process

           Finally, the defendants allege that their due process rights were violated when the bankruptcy

court entered a judgment against the defendants in response to an oral motion. The defendants

concede, however, that any lack of notice or opportunity to respond was cured by the hearing held

on their motion to reconsider the judgment. On appeal, they argue that the bankruptcy court's

reliance on the statements of the defendants' counsel at the October hearing in its order denying

reconsideration of the judgment did violate due process because defendants' counsel was surprised

by the trustee's oral motion for judgment on the settlement.

          We see no basis for a finding that the defendants' due process rights were violated. As they

concede, at the hearing on their motion to reconsider the judgment , the defendants had a full

opportunity to articulate their objections to entry of judgment on the settlement. The bankruptcy

court gave those arguments full consideration in its order denying reconsideration.16 And, the

bankruptcy court was free to consider all statements made by counsel on the record, whether those

comments were the result of surprise or not. Further, in detailing the statements of the defendants'

counsel at the October hearing, the bankruptcy court noted that defendants' counsel questioned

whether a settlement existed at all because of his clients failure to fund. In these circumstances, the

defendants did not suffer a denial of due process.

                                                    III.

          The parties entered an enforceable settlement and the bankruptcy court, acting within its

power as a federal court, enforced this agreement with a judgment. Because we agree that the

appellee was entitled to judgment as a matter of law, we AFFIRM.




   15
        Kupcho, 792 F.2d at 528.
   16
        Order of bankruptcy court, Record, volume 2 at 938.